DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 03/12/2021 has been entered.  Claims 1, 3-7, 9-13, and 15-19 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-13, and 15-19, is/are rejected under 35 U.S.C. 103 as obvious over Milliman (US 20150014393 A1) in view of Valentine et al. (US 20150351765 A1) and further in view of Zemlok et al. (US 20110218484 A1).
Regarding claims 1 and 7, Milliman discloses a reload assembly (10/100) comprising: a shell housing (110/120) including a distal portion, a proximal portion, and an outer housing portion defining a cavity (figs. 1-3), the outer housing portion having a tubular extension, the tubular extension and the shell housing supporting a chip/transmitter assembly (900, [0112-0114], press-fit in shell housing figs. 40-41); 

Milliman states:  “tube portion 912 of case 910 is configured to be press-fit into housing 120 of shell assembly 100” [0112]
Milliman fails to disclose the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing.
Valentine et al. teaches having a tubular extension and the shell housing supporting a strain gauge or a chip/transmitter assembly (fig. 41 chip 361 in tubular portion, figs. 59-60 chip 2221 in shell) wherein the strain gauge on the tubular extension of the shell housing ([0109, 0133-0134], figs. 1-21 and 58-60).
a load sensor, such as a strain gauge, disposed in the surgical system. For example, a load sensor can be disposed in the adapter assembly 114 and/or loading unit, such as a load sensor on the drive beam” [0109]
Zemlok et al. teaches having a pressure sensor (72) molded into a tubular extension (118/54) of a shell housing ([0038-0043], figs. 1-5).
Zemlok et al. states:  “sensor 72 may be affixed to an inner surface 116 of elongate tubular member 54 or, alternatively, primary sensor 72 may be formed, molded, or otherwise positioned internally of a wall 118 of elongate tubular member 54” [0043]
Given the suggestion and teachings of Milliman of having a microchip with a processor to obtain different data from sensors and instrument data, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing for proper connection measuring tissue and/or staple pressure/strain as taught by Valentine et al. and the sensor/strain gauge to molded in the tubular extension of the shell as taught by Zemlok et al.
Regarding claims 13 and 15, Milliman discloses a stapling device (10) comprising: a handle assembly (24/22, fig. 1); an adaptor assembly (30) having a proximal portion and a distal portion, the proximal portion supported on the handle assembly; and 
a reload assembly (100) including a shell housing (120), 
a staple cartridge (150), a plurality of staples, a staple pushing member (530/540), a knife carrier (420), and a knife (440), the shell housing (110/120) including a distal portion, a proximal portion, and an outer housing portion defining a cavity (figs. 1-3), the shell housing supporting a chip/transmitter assembly (900, [0112-0114], figs. 40-41), the staple cartridge supported on the distal portion of the shell housing, the plurality of staples received within the staple cartridge, the staple pushing member supported within the cavity defined by the shell housing and defining a through bore (fig. 3), the knife carrier supported within the through bore of the staple pushing member and being movable between retracted and advanced positions, the knife supported on the knife carrier and being movable with the knife carrier between the retracted and advanced positions ([0072-0080, 0115-0121], figs 1-3).

Valentine et al. teaches having a tubular extension and the shell housing supporting a strain gauge or a chip/transmitter assembly wherein the strain gauge on the tubular extension of the shell housing ([0109, 0133-0134], figs. 1-21 and 58-60).
Zemlok et al. teaches having a pressure sensor (72) molded into a tubular extension (118/54) of a shell housing ([0038-0043], figs. 1-5)
Given the suggestion and teachings of Milliman of having a microchip with a processor to obtain different data from sensors and instrument data, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing for proper connection measuring tissue and/or staple pressure/strain as taught by Valentine et al. and the sensor/strain gauge to molded in the tubular extension of the shell as taught by Zemlok et al.
Regarding claims 3-6, 9-12, and 16-19, Milliman discloses the staple cartridge and the knife have an annular configuration, a coupling 
Response to Arguments
In response to applicant's argument that since Milliman fails to disclose the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing and rather discloses a chip that transmits sensed data, the fact that applicant has recognized another advantage which would flow Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  After careful review of the amendent Examiner has determined that given the suggestion and teachings of Milliman of having a microchip with a processor to obtain different data from sensors and instrument data  and to press fit the chip in a shell, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing for proper connection measuring tissue and/or staple pressure/strain as taught by Valentine et al. and the sensor/strain gauge to molded in the tubular extension of the shell as taught by Zemlok et al.  Milliman states:  “tube portion 912 of case 910 is configured to be press-fit into housing 120 of shell assembly 100” [0112]
Valentine et al. states “a load sensor, such as a strain gauge, disposed in the surgical system. For example, a load sensor can be disposed in the adapter assembly 114 and/or loading unit, such as a load sensor on the drive beam” [0109]
sensor 72 may be affixed to an inner surface 116 of elongate tubular member 54 or, alternatively, primary sensor 72 may be formed, molded, or otherwise positioned internally of a wall 118 of elongate tubular member 54” [0043]
In review examiner finds that since Milliman teaches having a sensor in a shell the one skilled in the art would be capable and motivated to look to Valentine et al. for using a strain type sensor and Zemlok et al. to mold the sensor for having the desired type of sensor integrally/affixed in the shell securely.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-6pm, 8-10pm (EST).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ROBERT F LONG/Primary Examiner, Art Unit 3731